DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

a superimposed signal generator that is arranged on a proximal end side of the transmission channel, the superimposed signal generator being configured to generate a superimposed signal by superimposing a pulsed data signal that is input from outside and a pulsed reference clock signal that is input from outside on negative voltage that is input from outside, and output the generated superimposed signal to the transmission channel;
a first extractor that is arranged on a distal end side of the transmission channel, the first extractor being configured to extract the pulsed data signal and the pulsed reference clock signal from the generated superimposed signal; and
a second extractor that is arranged on the distal end side of the transmission channel, the second extractor being configured to extract the negative voltage from the generated superimposed signal.
WO 201068899 A1).

Similarly, Adachi does not teach the limitations of the other independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 08/13/2021, with respect to rejections of claims 1-2, 5, 9-10, and 14-15 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425